Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1594
                     Lower Tribunal No. F11-13229B
                          ________________


                             Arthur DeBose,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

     Arthur DeBose, in proper person.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken, Assistant Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Tundidor v. State, 221 So. 3d 587, 605 (Fla. 2017)

(“[T]he error is harmless if the record conclusively shows that the trial court

would have imposed the same sentence using a corrected scoresheet.”)

(citation omitted); Kablitz v. State, 979 So. 2d 969, 972 (Fla. 4th DCA 2008)

(Defendant “alleges errors in his scoresheet. However, as to these, we

conclude that the state has shown that the same sentence would have

been imposed had the corrections been made.”) (citing State v. Anderson,

905 So. 2d 111 (Fla. 2005)).




                                      2